Citation Nr: 1104397	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-31 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral 
plantar fasciitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to April 
2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by Department of 
Veterans Affairs (VA), Waco, Texas, Regional Office (RO).


FINDING OF FACT

The Veteran's bilateral plantar fasciitis is manifested by mild 
to moderate pain, without evidence of marked deformity, swelling 
or callosities.


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating, and no 
higher, for bilateral plantar fasciitis have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, 
Diagnostic Codes 5299-5276 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
appellant was notified that his claim for service connection for 
bilateral plantar fasciitis was awarded with an effective date of 
May 1, 2007, the day following his discharge from service, and an 
initial disability rating was assigned.  He was provided notice 
how to appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law and 
criteria required for higher ratings and he demonstrated his 
actual knowledge of what was required to substantiate higher 
ratings in his argument included on his Substantive Appeal.  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant physical 
examinations.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Evaluation of Bilateral Plantar Fasciitis

The Veteran contends that his service connected bilateral plantar 
fasciitis is more disabling than currently evaluated.  Disability 
evaluations are determined by the application of a schedule of 
ratings, which are based on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two evaluations 
will be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

"Staged ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).   

Service treatment records show that the Veteran was treated for 
bilateral plantar fasciitis during service.  By rating decision 
dated in February 2008, the RO granted service connection for 
bilateral plantar fasciitis and assigned a noncompensable 
disability rating effective May 1, 2007.  

The Veteran's bilateral plantar fasciitis is currently rated by 
analogy under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  
Under DC 5276 mild acquired flatfoot with symptoms relieved by 
built-up shoe or arch support will result in a noncompensable 
rating.  A 10 percent evaluation requires evidence of moderate 
bilateral acquired flatfoot with weight-bearing line over or 
medial to the great toe, inward bowing of the tendo-achillis, 
pain on manipulation and use of the feet.  A 30 percent 
evaluation requires severe bilateral acquired flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  A 50 percent 
evaluation requires evidence of a pronounced disability with 
marked pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the tendo 
achillis on manipulation which is not improved by orthopedic 
shoes or appliances. 

Under Diagnostic Code 5284, for other disabilities of the foot, a 
10 percent evaluation is for assignment for a moderate disability 
of the foot, 20 percent for a moderately severe disability of the 
foot, and 30 percent for a severe disability of the foot.  38 
C.F.R. § 4.71a, Diagnostic Code 5284.  Actual loss of use of a 
foot is to be rated 40 percent disabling, as provided by 
Diagnostic Code 5167.  38 C.F.R. § 4.71a, Diagnostic Code 5167. 

The words "moderate" and "severe" are not defined in the 
Schedule.  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its decisions 
are equitable and just.  38 C.F.R. § 4.6. 

On VA examination in October 2007, the Veteran reported daily 
bilateral mid and calcaneal aspect plantar arch pain with weight 
bearing.  On examination, the feet were normal-appearing.  There 
was no hammer or claw toe formation and no hallux valgus.  
Bilateral transverse and longitudinal plantar arches were present 
and well-maintained.  There was tenderness to palpation of 
bilateral plantar arches.  Ranges of motion of the ankles showed 
plantar flexion from zero to 45 degrees bilaterally; dorsiflexion 
from zero to 20 degrees bilaterally; inversion, zero to 30 
degrees bilaterally; and eversion zero to 15 degrees, 
bilaterally.  All ranges of motion were the same for both pre-
repetitive and post-repetitive motion.  There was no apparent 
pain, loss of motion, weakness, fatigability, or loss of 
coordination during or following three repetitions of ranges of 
motion.  X-rays of the feet with weight bearing showed no 
fractures or calcaneal bone spurs.  Joint spaces are maintained.  
The arches were within normal limits.

Private podiatrist's records show that the Veteran was seen 
frequently for complaints of bilateral foot pain from October 
2007 to December 2008.  These records show ongoing diagnoses of 
plantar fasciitis right and left feet; pain right and left feet.  
The October 2007 treatment record noted that the Veteran reported 
his orthotics had resulted in an increase in foot pain.  In 
December 2007, the Veteran reported that Medrol had reduced his 
pain for one week but that it had increased again.  In February 
2008, the Veteran noted that his feet had not felt this good in 
three years.  In April 2008 he reported that he had started a new 
job as a security guard and that his pain had returned in both 
feet.  In July 2008, he reported that his pain had resolved.  In 
December 2008, he reported a return of right foot pain; his left 
foot was "not as bad."  The podiatrist informed the Veteran 
that he needed to return to orthotics and to consider surgical 
fasciotomy.  

On VA examination in December 2008, the Veteran reported a rather 
constant daily pain in the feet, with no flare-ups, 
incoordination, excess fatigue, or lack of endurance.  
Examination of the feet showed mild pes planus.  There was 
tenderness to palpation of the insertion of the plantar fascia to 
the calcaneus.  There was no evidence of abnormal weight bearing.  
The Veteran could plantar flex and doriflex his toes to 30 
degrees without pain.  The Achilles tendons were aligned, and 
nails and skin were normal.  He had good peripheral circulation.  
With repetitive motion there was no change in the range of 
motion, coordination, fatigue, endurance, or pain level.  X-rays 
showed normal appearance of the feet without evidence of 
fracture, dislocation, or arthritis.  The impression was mild pes 
planus; plantar fasciitis, right foot; and plantar fasciitis, 
left foot.  

Given the evidence of record the Board finds that a 10 percent 
disability rating and no higher for the Veteran's bilateral 
plantar fasciitis is warranted.  During both the October 2007 and 
December 2008 VA examinations as well as many of the private 
podiatrist's records, the Veteran complained of bilateral foot 
pain and physical examination showed tenderness in plantar areas.  
These symptoms more nearly approximate a 10 percent rating under 
DC 5276.  

As for an even higher rating, the Board notes that the evidence 
shows that the Veteran's feet do not have any deformity.  While 
there is pain on manipulation and use of the feet, practitioners 
have not characterized the pain as severe or accentuated and 
there is no indication of swelling or callosities.  By the 
preponderance of the evidence, the manifestations of the 
Veteran's bilateral plantar fasciitis are not comparable to 
severe flatfeet.  Rather, the medical evidence of record suggests 
no more than mild to moderate pes planus.  Therefore, overall, 
the disability picture presented does not approximate the 
criteria for a higher rating under DC 5276.  In making this 
determination, the Board has considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness pursuant to C.F.R. 
§§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995) and notes that both the October 2007 and December 2008 VA 
examination reports are negative for these findings.  

The Board has also considered whether the Veteran's bilateral 
plantar fasciitis would warrant a higher evaluation under other 
diagnostic codes pertaining to the feet.  However, he does not 
have claw foot, malunion or nonunion of the tarsal or metatarsal 
bones to warrant an increased evaluation under DCs 5276, 5278, or 
5283.  

Finally, the Board has considered whether the Veteran would be 
entitled to two separate 10 percent ratings based on a moderate 
foot injury of each foot under DC 5284.  The private podiatrist's 
records show that the Veteran's foot pain resolved on several 
occasions during the fourteen months of treatment, and there have 
been no objective findings of foot pathology; thus, it would not 
be appropriate to separately characterize each foot as 
representing a moderate disability, particularly as the Veteran's 
bilateral foot disability picture is well-contemplated by the 
criteria of DC 5276 discussed above.  

In deciding the Veteran's claim, the Board has considered whether 
he is entitled to an increased evaluation for separate periods 
but does not find evidence that the Veteran's disability 
evaluation should be increased for any separate period based on 
the facts found during the appeal period.  Fenderson, supra.  



ORDER

An initial 10 percent disability rating for service-connected 
bilateral plantar fasciitis is granted, subject to controlling 
regulations governing the payment of monetary awards. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


